SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended December 31, 2009 Commission File Number: 000-1338929 PREMIERE PUBLISHING GROUP, INC. (Name of small business issuer in its charter) Nevada 11-3746201 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 264 Union Blvd, First Floor, Totowa NJ 0712 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) () (ISSUER TELEPHONE NUMBER) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of each class) 386 Park Avenue South, 16th Floor, New York, New York 10016 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [ ]No [ X ] Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X 1 Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes[X]No[] The Issuer’s Revenues for year ended December 31, 2009 were: $-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of March 31, 2010, was: $27,666. Number of shares of the registrant's common stock outstanding as of March 31, 2010 is: 54,246,846 shares. 2 PREMIERE PUBLISHING GROUP, INC. INDEX Page PART I 4 Item 1. Description of Business 5 Item 1A. Risk Factors 7 Item 2. Description of Property 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II 12 Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management’s Discussion and Analysis 13 Item 7. Financial Statements 16 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 16 Item 8A. Controls and Procedures 16 Item 8B. Other Information 18 PART III 18 Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 18 Item 10. Executive Compensation 20 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 12. Certain Relationships and Related Transactions 22 Item 13. Exhibits and Reports on Form 10-K 24 Item 14. Principal Accountant Fees and Services 25 3 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K and the documents incorporated by reference herein contain forward-looking statements that are not statements of historical fact and may involve a number of risks and uncertainties. These statements relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable. These statements may also relate to our future prospects, developments and business strategies. We have used the words "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "will," "plan," "predict," "project" and similar terms and phrases, including references to assumptions, in this annual report on Form 10-K and our incorporated documents to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements: • general economic and industry conditions; • our history of losses, deficits and negative operating cash flows; • our limited operating history; • industry competition; • environmental and government regulation; • protection and defense of our intellectual property rights; • reliance on, and the ability to attract, key personnel; • other factors including those discussed in "Risk Factors" in this annual report on Form 10-K and our incorporated documents You should keep in mind that any forward-looking statement made by us in this annual report or elsewhere speaks only as of the date on which we make it. New risks and uncertainties arise from time to time, and it is impossible for us to predict these events or how they may affect us. We have no duty to, and do not intend to, update or revise the forward-looking statements in this annual report after the date of filing, except as may be required by law. In light of these risks and uncertainties, you should keep in mind that any forward-looking statement made in this annual report or elsewhere might not occur. In this annual report on Form 10-K the terms "Premiere," "Company," "we," "us" and "our" refer to Premiere Publishing Group, Inc. and its subsidiaries. 4 ITEM 1.DESCRIPTION OF BUSINESS OUR COMPANY Since our formation in 2004, we have operated as a magazine publishing company. We operated principally through out two wholly-owned subsidiaries Sobe Life LLC and Poker Life LLC. Our publications included “Trump Magazine,” “Poker Life Magazine” and several poker oriented magazines we prepared and published for several on-line gaming companies. We have continued to incur significant losses since our inception. During fiscal years 2009 and 2008, we recognized losses of $344,434 and $492,256, respectively, and we had an accumulated deficit of $8,198,406 as of December 31, 2009. We lost our publishing work for the on-line gaming companies due to cessation of their United States based business activities and we were unable to obtain additional financing to support our operations. In addition, our secured creditor, together with two unsecured creditors, filed a petition with the U.S. Bankruptcy Court for involuntary liquidation of Sobe Life LLC on September 20, 2007, which resulted in the termination our publishing agreement with Mr. Donald Trump. As a result of these events, we were unable to continue our publishing activities in 2008 and 2007. Our principal offices are located at nion Blvd, First Floor, Totowa NJ 0712. Our telephone number is (973) 390 0072. Current Business Plan We have ceased all publishing operations, and our operations consist solely of attempting to preserve our status as a public company, seek to compromise our debt and identify a business combination with an operating company. We will use our limited resources to pay for our minimal operations and legal, accounting and professional services required to prepare and file our reports with the SEC. Our remaining resources, however, will be sufficient to sustain us as an inactive company for only the short-term. There can be no assurance that we will be able to identify an acceptable operating company to combine with and complete an acquisition, nor that any business we acquire will generate profits or increase the value of the Company. If we are unable to locate additional financing within the short-term, we will be forced to suspend all public reporting with the SEC and possibly liquidate. 5 Our indebtedness is substantial which must be settled prior to undertaking an acquisition of an operating company. As of the date of this report, we have not settled any of our obligations and may unable to do so. Failure to settle these obligations may also require us to suspend current filing with the SEC and force us to liquidate. Our primary objective is to identify a suitable operating company with a view to achieving long-term growth. As of the date of this report, we have not identified a particular industry and have determined not to restrict our search for a target company to any specific business, industry or geographical location. As of the date of this report, we have not engaged in any specific discussions with any potential company regarding a transaction. In addition, although we have not developed any definitive criteria for evaluating a successful target, we expect to consider, among other factors, the following: • growth potential as evidenced by technological superiority, anticipated market expansion or new products or services; • the historic financial performance of the target; • the quality of the management team, including consultants and advisors; • the target’s competitive position relative to other firms of similar size and experience within its industry, a segment thereof, or geographic location; • the capital requirements of the target and anticipated availability of required funds for both the short and long term; • the results of our financial, business and management due diligence; and • the anticipated time and cost to complete a transaction. In applying the foregoing criteria, we will attempt to analyze all available, relevant and material factors and circumstances in order to make an informed decision. Potential opportunities may occur in different industries, in different geographic locations and at various stages of development, all of which will make the task of comparing, analyzing and evaluating business opportunities extremely difficult and complex. Most acquisitions of private operating companies by public shell companies are completed by way of merger pursuant to which the shareholders of the private company acquire a substantial majority of the issued and outstanding shares of the pubic company after the merger is completed. These transactions are often referred to as “reverse acquisitions” or “reverse mergers” and generally result in substantial additional dilution to the ownership interests of the stockholders of the public company. If any transaction is structured in this manner, our stockholders will suffer substantial dilution. We may complete such an acquisition upon the sole determination of management and our directors, without any vote or approval by our stockholders. In certain circumstances, however, it may be necessary to call a stockholders' meeting and obtain approval of our stockholders, which may result in delay and additional expense in the consummation of any proposed transaction and may also give rise to certain appraisal rights to dissenting stockholders. Most likely, we will seek to structure any such transaction so as not to require stockholder approval. 6 It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and other professionals. If we decide not to complete a transaction after we have incurred material transaction costs in connection with the investigation, negotiation and documentation related thereto, such costs will likely not be recoverable. Our ability to execute on these business objectives may be subject to material doubt as our management team will likely be limited to one part-time individual who will have minimal cash resources to support operations for more than the short-term. Employees and Consultants We have terminated all personnel involved in publishing. As of December 31, 2009, we have no employees. ITEM 1A.RISK FACTORS Our business and an investment in our securities are subject to a variety of risks. The following risk factors describe the most significant events, facts or circumstances that could have a material adverse effect upon our business, financial condition, results of operations, ability to implement our business plan, and the market price for our securities. Many of these events are outside of our control. Risks Relating To Our Business We need additional capital and our auditors have raised substantial doubt about our ability to continue as a going concern. We have only a modest amount of cash, which is not sufficient to support our plan of operations for the short-term. We are actively seeking financing; however, there can be no assurances that financing will be available to us, or if available will be on terms satisfactory to us. If we are unable to obtain funds when we need them or if we cannot obtain funds on terms favorable to us within the short-term, we may not be able to maintain our operations as a going concern. In this regard, our independent registered public accounting firm has included a paragraph in its audit report on our financial statements as of December 31, 2009 and for the year then ended, raising substantial doubt about our ability to continue as a going concern. We have a history of losses and our future profitability on a quarterly or annual basis is uncertain, which could have a harmful effect on our business and the value of our common stock. Since we began operations in 2004, we have generated a profit only for the three month periods ended June 30, 2006 and September 30, 2006, and not in any other fiscal quarters or any fiscal year. We incurred net losses of $344,434, 492,256, and$1,748,833 for the years ended December 31, 2009, 2008 and 2007, respectively. We can give no assurance that we will be able to operate profitably in the future. 7 In each of the 5 years since we began operations, we have not generated enough revenue to exceed our expenditures. Since our inception, we have financed our operations primarily through private offerings of our debt and equity securities. Our planned expenditures are based primarily on our internal estimates of our future ability to raise additional financing. If additional financing does not meet our expectations in any given period of time, we will have to cut our planned expenditures which could have an adverse impact on our business or force us to cease operations. As of December 31, 2009 our bank account was overdrawn by $2,834 and we had no other cash on hand. Failure to achieve profitable operations may require us to seek additional financing when none is available or is only available on unfavorable terms. We have substantial debt which must be liquidated prior to entering an acquisition of an operating company. We have substantial debt of which none has been settled and there is no assurance that we will be able to do so. In the event we cannot settle our debts or obtain additional financing we will we will not be able to acquire an operating business and we may be forced to suspend all public reporting with the SEC and possibly liquidate. We have discontinued our publishing operations and will not generate any revenue unless we complete a business combination with an operating company; we need additional capital to fund our activities. We have experienced net losses in each fiscal year since our inception, and we expect to continue to incur losses for the foreseeable future. Assuming we transition our business model as expected, and until we complete a business combination with an operating company, we will not generate any revenues in the future and we will continue to incur expenses related to identifying and acquiring an operating company and meeting our compliance and reporting obligations under applicable federal securities laws. We will need to raise additional funds, and such funds may not be available on commercially acceptable terms, if at all. If we cannot raise funds on acceptable terms, we may not be able to continue to execute our plan to acquire an operating company and in the extreme case, we may then liquidate the Company. We may not be able to acquire an operating company and if we complete such an acquisition, we expect that we will need to raise additional capital. Assuming we transition our business model as expected, our sole business objective following liquidation of our debts will be to seek to identify business opportunities. As of the date of this report, we have not commenced the process of identifying and evaluating any operating companies as potential acquisition targets and have not commenced any discussions or entered into any agreement to acquire an operating company. There can be no assurance that we will be able to identify a suitable operating company to acquire or complete such an acquisition. Furthermore, our ability to execute on this business model may be subject to material doubt as our management team will likely be limited to one part-time individual who will have minimal cash resources to support operations for more than the short-term. In the event that we complete such an acquisition, we expect that we will need to raise substantial additional capital. We intend to rely on external sources of financing to meet any capital requirements and to obtain such funding through the debt and equity markets. We cannot provide any assurances that we will be able to obtain additional funding when it is required or that it will be available to us on commercially acceptable terms, if at all. If we fail to obtain such necessary funding, any such acquisition may not be successful. 8 In order to raise any financing, we may need to increase our authorized capital stock. We are presently authorized to issue 75 million shares of common stock, approximately 54,000,000 million of which have been issued. All of our unissued shares are reserved for issuance to cover issuance obligations and for the potential exercise of outstanding options, warrants and conversion of notes. We do not have sufficient authorized and unissued shares to cover the exercise of currently outstanding options, warrants, and conversion obligations, in view of our current stock price, our authorized and unissued shares will not be sufficient should we need to raise additional funding through the sale of our securities. Accordingly, we may not have sufficient authorized capital available to raise the funds necessary to execute our business plan beyond the short term. We have not sought consent from our shareholders for this purpose, and can offer no assurances that our shareholders will vote to amend our articles of incorporation in a manner to facilitate any further fund raising. Our Board of Directors has sole discretion to identify and evaluate acquisition candidates and complete acquisitions without approval of our stockholders. We have not developed any specific acquisition guidelines and we are not obligated to follow any particular operating, financial, geographic or other criteria in evaluating candidates for potential acquisitions or business combinations. We will target companies that we believe will provide the best potential long-term financial return for our stockholders and we will determine the purchase price and other terms and conditions of acquisitions without review or approval of our stockholders. Accordingly, our stockholders will not have the opportunity to evaluate the relevant economic, financial and other information that our Board, which at that time may only consist of one person, will use and consider in deciding whether or not to enter into a particular transaction. We will not generate any additional revenue or earnings unless and until we merge with or acquire an operating business. Upon completion of the liquidation of our debts, if such event occurs, we will have minimal assets and no operations. As a result, we do not expect to generate any revenue or realize revenue unless and until we successfully merge with or acquire an operating business. There is competition for those private companies suitable for a merger transaction of the type contemplated by management. There is currently a very competitive market for business opportunities which could reduce the likelihood of consummating a successful business combination. We expect to be an insignificant participant in the business of seeking mergers with, joint ventures with, and acquisitions of small private and public entities. A large number of established and well-financed entities, including small public companies, venture capital firms, and special purpose acquisition companies or “SPACs” are active in mergers and acquisitions of companies that may be desirable target candidates for us. Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do. As result, we may be unable to effectively compete with such entities in identifying possible business opportunities and successfully completing a business combination. These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination. 9 Risks Relating To Our Stock Our common stock is traded on the OTC Bulletin Board and could be subject to extreme volatility. Our common stock is currently quoted on the OTC Bulletin Board, which is characterized by low trading volume. Because of this limited liquidity, stockholders may be unable to sell their shares. The trading price of our shares has from time to time fluctuated widely and may be subject to similar fluctuations in the future. The trading price of our common stock may be affected by a number of factors, including events described in these risk factors, as well as our operating results and financial condition. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock. These fluctuations may have a negative effect on the market price of our common stock. We will seek to raise additional funds in the future, and such additional funding will likely be dilutive to shareholders or impose operational restrictions. We need to raise additional capital in the immediate term to help fund operating expenses and execute our new plan of operations. If additional capital is raised through the issuance of equity securities, the percentage ownership of our shareholders will be reduced. These shareholders may experience additional dilution in net book value per share and any additional equity securities may have rights, preferences and privileges senior to those of the holders of our common stock. The influx of additional shares of our common stock onto the market may create downward pressure on the trading price of our common stock. The initial sale or secondary resale of substantial amounts of our common stock in the public markets could have an adverse effect on the market price of our common stock and make it more difficult for us to sell our equity securities in the future at prices which we deem appropriate. Substantial voting power is concentrated in the hands of our principal stockholders. We have less than 5 shareholders who in the aggregate own and control approximately 58% of our outstanding common stock. 10 We do not anticipate paying dividends. We have not paid any cash dividends on our common stock since our inception and we do not anticipate paying cash dividends in the foreseeable future. For the foreseeable future, we anticipate that we will retain any earnings which we may generate from our operations to finance and develop our growth and that we will not pay cash dividends to our stockholders. We are not subject to certain of the corporate governance provisions of the Sarbanes-Oxley Act of 2002. Since our common stock is not listed for trading on a national securities exchange, we are not subject to certain of the corporate governance requirements established by the national securities exchanges pursuant to the Sarbanes-Oxley Act of 2002. These include rules relating to independent directors, director nomination, audit and compensation committees, retention of audit committee financial expert and the adoption of a code of ethics. Although a majority of our directors are considered independent and we have separately designated board committees consisting exclusively of directors who are considered independent, we expect that some or all of our independent directors will resign following the filing of this report. Accordingly, we expect that we will no longer be in compliance with such corporate governance standards. Unless we voluntarily elect to fully comply with those obligations, which we have not to date, the protections that these corporate governance provisions were enacted to provide, will not exist with respect to the Company. If we fail to comply in a timely manner with requirements of Section 404 of the Sarbanes-Oxley Act of 2002, our business could be harmed and our stock price could decline. Rules adopted by the SEC pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 require annual assessment of our internal controls over financial reporting, and attestation of this assessment by our independent registered public accountants. The SEC has extended the compliance dates for smaller public companies, including us, such that the annual assessment of our internal controls requirement will first apply to our annual report for our first fiscal year ending December 31, 2008 and that the first attestation report of our assessment that our independent registered public accounting firm will need to complete will be required in connection with the preparation of our annual report for our fiscal year ending December 31, 2010. Compliance with these rules will require us to incur increased general and administrative expenses and management attention. The standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards. We may encounter problems or delays in completing activities necessary to make an assessment of our internal control over financial reporting. In addition, the attestation process by our independent registered public accountants is new and we may encounter problems or delays in completing the implementation of any requested improvements and receiving an attestation of our assessment by our independent registered public accountants. If we cannot assess our internal controls over financial reporting as effective, or our independent registered public accountants are unable to provide an unqualified attestation report on such assessment, investor confidence and share value may be negatively impacted. 11 ITEM 2.DESCRIPTION OF PROPERTY A director of the company provides office space in Totowa, New Jersey at no cost. ITEM 3.LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock currently trades on the OTC Bulletin Board under the symbol “PPBL.” The following table states the range of the high and low bid-prices per share of our common stock for each of the calendar quarters since our stock began trading in August 2006, as reported by the OTC Bulletin Board. These quotations represent inter-dealer prices, without retail mark-up, markdown, or commission, and may not represent actual transactions. The last price of our common stock as reported on the OTC Bulletin Board on December 31, 2008 was $0.007 per share. As of December 31, 2008, there were 168 shareholders of record of our common stock. This number does not include beneficial owners from whom shares are held by nominees in street name. High Low Fiscal Year 2008 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ 12 Fiscal Year 2009 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividend Policy and Holders No dividends have been paid to date on our common stock and no change of this policy is under consideration by our board of directors. Our board of directors is not required to declare or pay dividends on our securities. The payment of dividends in the future will be determined by our board of directors in light of conditions then existing, including our earnings, financial requirements, general business conditions, reinvestment opportunities, and other factors. There are otherwise no restrictions on the payment of dividends existing at this time. We had 308 stockholders of record of our common stock on March 31, 2010. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis and other parts of this report contain forward-looking statements that involve risks and uncertainties. All forward-looking statements included in this report are based on information available to us on the date hereof, and except as required by law, we assume no obligation to update any such forward-looking statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth in the section captioned "Risk Factors" in Item 1A and elsewhere in this report. The following should be read in conjunction with our audited financial statements and the related notes included elsewhere herein. Overview and Recent Transactions We have continued to incur significant losses since our inception. During fiscal years 2009 and 2008, we recognized losses of $344,434 and $492,256, respectively, and we had an accumulated deficit of $8,198,406 as of December 31, 2009. We have been unable to secure financial, operating or other sources of business. We have also been unable to secure additional funding for our operations. We have terminated all of our publishing personnel, and have only no employee as of December 31, 2009. 13 On September 20, 2007 several of our creditors filed for involuntary bankruptcy liquidation of our principal operating subsidiary Sobe Life LLC (“Sobe”). As a result we have terminated all of our publishing employees, written off and abandoned our ownership of Sobe. On August 7, 2007 we engaged Totowa Consulting Group, Inc. to consult with us on credit matters and cash flow management. We have undertaken negotiations with several of our creditors, however, we have not settled any of our obligations and there is no assurance that we will be able to do so. In the event we cannot settle our debts or obtain additional financing we will be forced to suspend all public reporting with the SEC and possibly liquidate. As more fully described in Part I Item 1 above, our existing capital resources are not sufficient to maintain our operations and to pay our remaining liabilities generally as they become due. We are in default on our Secured Promissory Note and on our Convertible Notes and we have a working capital deficit of $3,186,998. Discontinued Operations The Company discontinued all publishing activities, its sole business activity, during 2007. The net loss from discontinued operations for the year ending December 31, 2009 was $344,434. For the period from May 1, 2004 through December 31, 2008, we have incurred a net loss from discontinued operations of $8,198,996. Plan to Acquire an Operating Company Our operations consist solely of attempting to settle our considerable debt, to identify and complete a business combination with an operating company and to comply with our reporting obligations under federal securities laws. We anticipate that the selection of a business combination will be complex and subject to substantial risk. Based on general economic conditions, rapid technological advances being made in some industries and shortages of available capital, we believe that there are numerous firms seeking access to the capital markets and/or the perceived benefits of becoming a publicly traded corporation. Such perceived benefits include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to incentivize key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Unless we acquire an operating company, we do not expect to rehire our personnel, incur any capital expenditures, or incur any research and development expenses. Our ability to generate future revenue and earnings is dependent on identifying and acquiring an operating company. 14 We will to use our limited resources to pay for our minimal operations and legal, accounting and professional services required to prepare and file our reports with the SEC. Our remaining assets will only be sufficient to sustain us as an inactive company for the short-term. There can be no assurance that we will be able to identify an acceptable operating company, complete an acquisition, or that any business we acquire will generate profits or increase the value of the Company. If we are unable to locate additional financing within the short-term, we will be forced to suspend all public reporting with the SEC and possibly liquidate. Liquidity and Capital Resources Net cash used in operations was $-0- for the year ended December 31, 2009. Net cash used in investing activities was $-0- for the year ended December 31, 2009. Critical Accounting Policies and Estimates Our financial statements are prepared in accordance with accounting principles generally accepted in the United States. The preparation of our financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, revenues and expenses. These estimates are based on information that is currently available to us and on various other assumptions that we believe to be reasonable under the circumstances. Actual results could vary significantly from those estimates under different assumptions and conditions. Critical accounting policies are defined as those significant accounting policies that are most critical to an understanding of a company’s financial condition and results of operation. We consider an accounting estimate or judgment to be critical if (i) it requires assumptions to be made that were uncertain at the time the estimate was made, and (ii) changes in the estimate or different estimates that could have been selected could have a material impact on our results of operations or financial condition. We believe that the following significant accounting policies are the most critical to an evaluation of our future financial condition and results of operations. Revenues. Revenues are recognized only when realized / realizable and earned, in accordance with accounting principles generally accepted in the United States. Advertising revenues are recognized when the underlying advertisements are published, defined as the issuer’s on-sale date. Barter advertising revenues and the offsetting expense are recognized at the fair value of the advertising as determined by similar cash transactions. Revenues from magazine subscriptions are deferred and recognized proportionately as products are delivered to subscribers. Stock Based Compensation. We account for our stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123.” We recognize in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. 15 Long-Lived Assets. We account for long-lived assets in accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to their estimated fair value based on the best information available. Indemnification of officers and directors Section 78.138 of the Nevada Revised Statutes provides that a director or officer is not individually liable to the corporation or its shareholders or creditors for any damages as a result of any act or failure to act in his capacity as a director or officer unless it is proven that (1) his act or failure to act constituted a breach of his fiduciary duties as a director or officer and (2) his breach of those duties involved intentional misconduct, fraud or a knowing violation of law. This provision is intended to afford our directors and officers protection against and to limit their potential liability for monetary damages resulting from suits alleging a breach of the duty of care by a director or officer. As a consequence of this provision, shareholders of our company will be unable to recover monetary damages against directors or officers for action taken by them that may constitute negligence or gross negligence in performance of their duties unless such conduct falls within one of the foregoing exceptions. The provision, however, does not alter the applicable standards governing a director’s or officer’s fiduciary duty and does not eliminate or limit the right of our company or any shareholder to obtain an injunction or any other type of non-monetary relief in the event of a breach of fiduciary duty. ITEM 7.FINANCIAL STATEMENTS See pages F-1 through F-17. ITEM 8.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. Item 8A.CONTROLS AND PROCEDURES. Reference is made to the disclosures below under Item 8A(T) Controls and Procedures. Item 8A(T).Controls and Procedures. Disclosure Controls and Procedures 16 Our President being the sole member of our management, in his capacity as our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Annual Report (December 31, 2007), as is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended. Our disclosure controls and procedures are intended to ensure that the information we are required to disclose in the reports that we file or submit under the Securities Exchange Act of 1934 is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms and (ii) accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, as the principal executive and financial officers, respectively, to allow timely decisions regarding required disclosures. Based on that evaluation, our President concluded that, as of the end of the period covered by this Annual Report, our disclosure controls and procedures were effective. Our management has concluded that the financial statements included in this Form 10-K present fairly, in all material respects our financial position, results of operations and cash flows for the periods presented in conformity with generally accepted accounting principles. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Exchange Act Rule 13a-15(f). Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles. Our President conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) as set forth in Internal Control - Integrated Framework. Based on our evaluation under the framework in Internal Control - Integrated Framework, our management concluded that our internal control over financial reporting was effective as of December 31, 2009. This annual report does not include an audit or attestation report of our registered public accounting firm regarding our internal control over financial reporting. Our management’s report was not subject to audit or attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. 17 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Evaluation of Changes in Internal Control over Financial Reporting Our President also conducted an evaluation of our internal control over financial reporting to determine whether any change occurred during the fourth quarter of 2008 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Based on that evaluation, our management concluded that the improvements described below were the only such changes during the quarter. As of the end of the period covered by this Annual Report, no deficiencies were identified in our internal controls over financial reporting which constitute a “material weakness.” Item 8B.Other Information. None. PART III ITEM 9.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS: COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT Our directors and officers, as of March 31, 2009, are set forth below. The directors hold office for their respective term and until their successors are duly elected and qualified. Vacancies in the existing Board are filled by a majority vote of the remaining directors. The officers serve at the will of the Board of Directors. (a)Directors and executive officers: Name Age Position Omar Barrientos 68 President, Principal Executive Officer and Principal Accounting Officer Christopher Giordano 53 Director Omar Barrientos 68 Director 18 The directors of the Company are elected to serve until the next annual shareholders' meeting or until their respective successors are elected and qualified. Officers of the Company hold office until the meeting of the Board of Directors immediately following the next annual shareholders' meeting or until removal by the Board of Directors. The business experience, principal occupations and employment of each of the above persons during the last five years are set forth below. Christopher A. Giordano - Mr. Giordano is the owner of Birchwood Capital Advisors, Inc., which provides financial and business consulting services to small businesses. From 1983 to 1990, Mr. Giordano was in the asset management department of both Paine Webber and Smith Barney. Subsequently, Mr. Giordano owned Manchester Rhone Securities, a stock brokerage firm, until its sale in 1991. Mr. Giordano also served as the director of corporate finance at M.S. Farrell & Company from 1992 through 1993. Mr. Giordano is a shareholder of Totowa Consulting Group, Inc., a consultant and shareholder of the Company. Omar G. Barrientos - Mr. Barrientos is President, Treasurer and the sole Director of Totowa Consulting Group, Inc. a consultant and shareholder of the Company. He was the president, treasurer and a director of U.S.A. Sunrise Beverages Inc., from August 1990, until September 2002. From September 2002 to June 2006 Mr. Barrientos was the president, treasurer and a director of Sunrise U.S.A. Incorporated. Mr. Barrientos received a license as a Real Estate Mortgage Broker under the South Dakota Banking Commission in 1981 and was the principal of Ombar Financial Services, and its affiliates Tri-Star Financial Services Brokerage and Moody Trust Co., in Rapid City SD. From 1986 to 1990, Mr. Barrientos served as president of Mexico U.S.A. (a chain of Mexican restaurants) located in Rapid City, SD. Mr. Barrientos is the owner of 1,000,000 shares of the Company's common stock. (b)Significant Employees. None. (c)Family relationships. None. 19 (d)Involvement in certain legal proceedings. None. (e)Section 16(A) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our executive officers and directors, and persons who beneficially own more than 10% of our equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than 10% shareholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. Based on our review of the copies of such forms we received, we believe that during the fiscal year ended December 31, 2009 all other such filing requirements applicable to our officers and directors were complied with. (f)Code of Ethics We have adopted a Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions. Our Code of Ethics is designed to deter wrongdoing and promote: (i) honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; (ii) full, fair, accurate, timely and understandable disclosure in reports and documents that we file with, or submit to, the SEC and in our other public communications; (iii) compliance with applicable governmental laws, rules and regulations; (iv) the prompt internal reporting of violations of our Code of Ethics to an appropriate person or persons identified in the code; and (v) accountability for adherence to our Code of Ethics. We will provide any person without charge a copy of our code of ethics upon receiving a written request which may be mailed to our office at 264 Union Blvd, First Floor, Totowa NJ 0712. ITEM 10.EXECUTIVE COMPENSATION The following table sets forth certain information with respect to annual compensation paid in 2008 and 2009 to the Company's executive officers. 20 Name and Principal Position Year Annual Compensation Awards Payouts All Other Compensation Michael Jacobson $ -0- None None None President and Director -0- (a) None None None (a)We have an Employment Agreement with Mr. Jacobson which provides for the payment of annual compensation of $200,000. The employment agreement with Mr. Jacobson terminated upon his resignation effective January 1, 2008. For the year ending December 31, 2009 the Company made no payments to Mr. Jacobson; the amount of accrued compensation owed to Mr. Jacobson at December 31, 2009 is $180,000. No options were granted to any officers or directors as of December 31, 2009. ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table indicates the number of shares of our common stock that were beneficially owned as of March 31, 2009, by (1) each person known by us to be the owner of more than 5% of our outstanding shares of common stock, (2) our directors, (3) our executive officers, and (4) our directors and executive officers as a group. In general, "beneficial ownership" includes those shares a director or executive officer has sole or shared power to vote or transfer (whether or not owned directly) and rights to acquire common stock through the exercise of stock options or warrants exercisable currently or that become exercisable within 60 days. Except as indicated otherwise, the persons name in the table below have sole voting and investment power with respect to all shares shown as beneficially owned by them. We based our calculation of the percentage owned on 54,246,846 beneficially owned shares outstanding on December 31, 2008 . The address of each director and executive officer listed below is c/o Premiere Publishing Group, Inc., 264 Union Blvd, First Floor, Totowa NJ 0712 Name and Address Number of Shares Beneficially Owned Percent of Class Donald Trump (2) % Christopher Giordano (3) Director % Omar Barrientos (3) Director % Totowa Consulting Group, Inc. (3) % All officers and directors as a group % (1) Mr. Jacobson received these shares in April, 2005 in consideration for forming and organizing us and for transferring Sobe Life, LLC to us. 21 (2) Mr. Trump’s address is c/o the Trump Organization, 725 Fifth Avenue, New York, NY 10022. Mr. Trump was paid these shares as compensation for granting us the rights to publish the Trump Magazine which agreement was terminated on August 31, 2007. (3) Totowa is the owner of 27,000,000 shares of common stock and Mr. Barrientos is the owner of 1,000,000 shares of common stock. Mr. Giordano is a shareholder of Totowa and Mr. Barrientos is an officer and director of Totowa. Totowa also is the holder of an Investors Rights Agreement which includes a provision that requires the Company to sell additional shares to Totowa in the event Totowa’s ownership interest in the Company’s voting common stock falls below 51% at any time during the 7 year period ending on August 7, 2014. ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE (a)Transactions with related persons. Other than as disclosed below, none of the present directors, officers or principal shareholders of the Company, nor any family member of the foregoing, have or have had any interest, direct or indirect, in any transaction, the amount of which exceeds the lesser of $120,000 or one percent of the average of the Company’s total assets at year-end for the last three completed fiscal years, within the last fiscal year, or in any proposed. Management believes the following transactions are as fair to the Company and similar to terms that could be obtained from unrelated third parties. On August 7, 2007 we entered into a Consulting Agreement with Totowa Consulting Group, Inc. The agreement provides for Totowa to assist the Company in its negotiations with creditors and to advise the Company as to financing, cash flow management and business and financial planning. The agreement has a term of 24 months with compensation of $20,000 per month for a total of $480,000 payable over the life of the agreement. We paid Totowa a total of 28,000,000 shares of our voting common stock as prepayment for the first seven (7) months of the agreement. The shares constituted approximately 51.8% of our voting common stock outstanding. In addition we entered into an Investors Rights Agreement with Totowa, which includes a provision that requires the Company to sell additional shares to Totowa in the event Totowa’s ownership interest in the Company’s voting common stock falls below 51% at any time during the seven year period ending on August 7, 2014. The Consulting Agreement includes a provision for anti-dilution in value, whereby additional shares may be issued to Totowa in the event the trading price of the Company’s common stock declines to an amount less than the original issuance value of one-half of one cent ($0.005) per share as measured by the market price at the six month anniversary of the Agreement. The Investor Rights Agreement, among other things, (i) prohibits Totowa from transferring its shares to anyone other than certain permissible persons for a period of one year from the date of the Agreement, (ii) grants Totowa registration rights in respect of its shares, and (iii) in the event the Company issues additional voting securities at any time during a period of seven years from the date of the Agreement, grants Totowa the right to purchase further securities in number sufficient for Totowa to maintain ownership of 51% of the outstanding voting securities of the Company at a purchase price equal to the price of Totowa’s original issuance of one-half cent per share. 22 (b)Parents Totowa Consulting Group, Inc is the owner of 27,000,000 shares of the Company’s voting common stock which approximates 49.77% of the issued and outstanding voting common stock at December 31, 2008. On December 14, 2007 we appointed 2 persons to serve as members of our Board of Directors, 1 person is a shareholder of Totowa and the other person is an officer and director of Totowa. (c) Promoters and control persons Mr. Michael Jacobson is a founder of the Company and he received 3,625,000 shares of our common stock in exchange for his contribution of 100% of the member interest of Sobe Life LLC in a transaction accounted for as a reverse merger with the assets received being recorded at their historic cost. (d)Corporate Governance (i)Director independence The directors of the Company are the executive officer of the Company and are direct and/or beneficial shareholders of the Company. Members of the Company's management may become associated with other firms involved in a range of business activities. Consequently, there are potential inherent conflicts of interest in their acting as officers and directors of the Company. Insofar as the officers and directors are engaged in other business activities, management anticipates they will devote as much time to the Company's affairs as is reasonably needed. The officers and directors are, so long as they are officers or directors of the Company, subject to the restriction that all opportunities contemplated by the Company's plan of operation which come to their attention, either in the performance of their duties or in any other manner, will be considered opportunities of, and be made available to the Company and the companies that they are affiliated with on an equal basis. A breach of this requirement will be a breach of the fiduciary duties of the officer or director. If the Company or the companies in which the officers and directors are affiliated with both desire to take advantage of an opportunity, then said officers and directors would abstain from negotiating and voting upon the opportunity. However, all directors may still individually take advantage of opportunities if the Company should decline to do so. Except as set forth above, the Company has not adopted any other conflict of interest policy with respect to such transactions. (ii)Board meetings and committees; annual meeting attendance The Board of Directors do not meet on a regular basis and take action as and when required. The Company does not have any standing audit, nominating, or compensation committees of the Board of Directors. 23 COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT Section 16(a) of the Exchange Act requires our executive officers and directors, and persons who beneficially own more than 10% of our equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than 10% shareholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. Based on our review of the copies of such forms we received, we believe that during the fiscal year ended December 31, 2008 all other such filing requirements applicable to our officers and directors were complied with. ITEM 13.EXHIBITS Exhibits have been filed separately with the United States Securities and Exchange Commission in connection with the Annual Report on Form 10-K or have been incorporated into the report by reference. Exhibit Description Articles of Incorporation* 3.2(i) By-Laws* 3.2(ii) First Amended and Restated By-Laws of Premiere Publishing Group, Inc. dated December 14, 2007** Form of 8% Convertible Promissory Note* Form of 8% Senior Convertible Promissory Note* Publishing Agreement between Sobe Life, LLC and Trump World Publications LLC, dated May 28, 2004 (the “Publishing Agreement”)* Amendment to the Publishing Agreement dated July 27, 2005* Trump World License Agreement between Donald J. Trump and Sobe Life, LLC, dated May 28, 2004* 10.3(i) Trump License Termination Agreement*** Distribution Agreement between Curtis Circulation Company, LLC and Sobe Life, LLC dated June 15, 2004* Independent Representative Agreement between the Registrant and Rob & Suz Consulting Inc. dated June 21, 2005* Employment Agreement with Michael Jacobson dated September 1, 2005* Agreement of lease between Sobe Life LLC and 386 Pas Partners, LLC, dated October 17, 2005* 24 Code of Ethics**** Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002**** Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002**** Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002**** Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002**** * Incorporated by reference to the Registration Statement filed with the Commission on November 29, 2005 (333-129977) ** Incorporated by reference to Form 8-K filed with the Commission on December 12, 2007 (000-52047) *** Incorporated by reference to Form 10-QSB filed with the Commission on November 19, 2007 (000-52047) **** Filed herewith ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES For the year ended Audit Fees $ $ Audit-Related Fees 0 0 Tax Fees 0 0 All Other Fees 0 0 Audit Fees consist of fees billed for professional services rendered for the audit of our financial statements and review of the interim financial statements included in quarterly reports and services that are normally provided by our independent accountants in connection with statutory and regulatory filings or engagements. 25 Audit-Related Fees consist of fees billed for assurance and related services that are reasonably related to the performance of the audit or review of the Company's consolidated financial statements and are not reported under "Audit Fees." Tax Fees consist of fees billed for professional services for tax compliance, tax advice and tax planning. These services include assistance regarding federal and state tax compliance, tax audit defense, customs and duties, and mergers and acquisitions. All Other Fees consist of fees billed for products and services provided by the principal accountant, other than those services described above. Audit Committee Pre-Approval Procedures Our Board of Directors serves as our audit committee. Our Board of Directors approves the engagement of our independent auditors, and meets with our independent auditors to approve the annual scope of accounting services to be performed and the related fee estimates. It also meets with our independent auditors, on a quarterly basis, following completion of their quarterly reviews and annual audit and prior to our earnings announcements, if any, to review the results of their work. During the course of the year, our chairman has the authority to pre-approve requests for services that were not approved in the annual pre-approval process. The chairman reports any interim pre-approvals at the following quarterly meeting. At each of the meetings, management and our independent auditors update the Board of Directors with material changes to any service engagement and related fee estimates as compared to amounts previously approved. During 2009, all audit and non-audit services performed by our independent accountants were pre-approved by the Board of Directors in accordance with the foregoing procedures. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. PREMIERE PUBLISHING GROUP, INC. Dated: April 15, 2010 By: /s/ Omar Barrientos Omar Barrientos President, Principal Executive Officer and Principal Accounting Officer 26 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date By: /s/ Omar Barrientos Omar Barrientos President, Principal Executive Officer and Principal Accounting Officer April 15, 2010 By: /s/ Christopher Giordano Christopher Giordano Director April 15, 2010 By: /s/ Omar Barrientos Director April 15, 2010 Omar Barrientos 27 Premiere Publishing Group, Inc. and Subsidiaries I N D E X Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheet December 31, 2009 and 2008 F-2 Consolidated Statement of Operations For the Years Ended December 31, 2009 and 2008 F-3 Consolidated Statement of Cash Flow For the Years Ended December 31, 2009 and 2008 F-4 Statement of Stockholder’s and Member’s Equity For the Years Ended December 31, 2009and 2008 F-6 Notes to the Consolidated Financial Statements F-7 to F-15 28 Report of Independent Registered Public Accounting Firm To The Board of Directors and Stockholder of Premiere Publishing Group, Inc. We have audited the accompanying consolidated balance sheet of Premiere Publishing Group, Inc. as of December 31, 2009 and 2008, and the related consolidated statements of discontinued operations, changes in stockholders’ equity and cash flows from discontinued operations for each of the two years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of the Company's internal control over its financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Premiere Publishing Group, Inc. as of December 31,2009 and 2008 and the results of its consolidated discontinued operations and cash flows from discontinued operations for each of the two years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As described in Note 1 to the consolidated financial statements conditions exist which raise substantial doubt about the Company’s ability to continue as a going concern unless it is able to repay its substantial indebtedness, acquire an operating business and raise capital through equity and debt financing or other means on desirable terms. If the Company is unable to obtain additional funds when they are required or if the funds cannot be obtained on favorable terms, management may be required to, liquidate available assets, restructure the Company or cease operations. Those conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Gruber & Company, LLC Lake Saint Louis, Missouri April 15, 2010 F - 1 Premiere Publishing Group, Inc. and Subsidiaries Consolidated Balance Sheets December31 December 31 ASSETS Current Assets: Cash overdraft $ ) $ ) Total Current Assets ) ) Debt issuance costs (net of accumulated amortization of $23,660) Total Assets $ ) $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued compensation Secured note and accrued interest payable Unsecured notes and accrued interest payable Convertible notes and accrued interest payable (net of discount of 113,043) $ Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Common Stock - $0.001 par value, 75,000,000 shares authorized, 54,246,846 shares issued and outstanding $ Additional Paid-In Capital Accumulated (Deficit) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ ) $ The accompanying notes are an integral part of these financial statements F - 2 Premiere Publishing Group, Inc. and Subsidiaries Consolidated Statement of Discontinued Operations For the Years Ended December 31, 2009 and 2008 Years Ended December 31 Revenues Advertising, circulation, events and other $ $ Operating Expenses Production, distribution and editorial Selling, general and administrative Consulting services Total Operating Expenses Income (Loss) From Discontinued Operations ) (312,142 ) Other Income (Expenses) Interest expense and financing costs (98,434 ) ) Change in value of warrants and derivative liabilities Gain on disposition of subsidiary Total Other Income (Expenses) From Discontinued Operations (98,434 ) ) Income (Loss) Before Provision For Income Taxes (344,434 ) (492,256 ) Provision For Income Taxes Net Income (Loss) From Discontinued Operations $ ) $ ) Net (Loss) Per Common Share $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements F - 3 Premiere Publishing Group, Inc. and Subsidiaries Consolidated Statement of Cash Flow From Discontinued Operations For the Years Ended December 31, 2009 and 2008 Years Ended December 31 Cash Flows from Discontinued Operating Activities Net (Loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense Loss on impairment of equipment Common stock issued for services Rent contributed to capital Amortization of debt issue costs Change in value of warrant and derivative liabilities Barter revenue Barter expenses Gain on disposition of subsidiary Changes in assets and liabilities: Accounts receivable Barter receivable Prepaid expenses and other assets Accounts payable Vendor notes payable Accrued compensation Accrued expenses (6,290 ) Accrued interest Deferred revenue Net cash used by Discontinued Operating Activities Cash Flows from Investing Activities: Purchase of property and equipment Increase in restricted cash Net cash used by Investing Activities Cash Flows from Financing Activities: Proceeds from issuance of convertible notes Payment of debt issue costs Proceeds from exercise of warrants Proceeds (payment) to line of credit Net cash from Financing Activities Net (Decrease) Increase in Cash $ $ Cash at Beginning of Period (2,834 ) ) Cash at End of Period $ ) $ ) The accompanying notes are an integral part of these financial statements F - 4 Supplemental Disclosures of Cash Flow Information: Cash paid during the periods for: Interest $ -0- $ -0- Income taxes $ -0- $ -0- Supplemental Schedule of Non-cash Investing and Financing Activities: For the year ended December 31, 2009: During the year ended December 31, 2009, the Company’s President contributed $6,000 in value of office rent to additional paid in capital. For the year ended December 31, 2008: During the year ended December 31, 2008, the Company’s President contributed $6,000 in value of office rent to additional paid in capital. The accompanying notes are an integral part of these financial statements F - 5 Premiere Publishing Group, Inc. and Subsidiaries Statements of Stockholder’s Equity For the Years Ending December 31, 2009 and 2008 Additional Total Common Stock Paid In Accumulated Stockholders' Shares Amount Capital (Deficit) (Deficit) Balance, December 31, 2007 $ $ $ ) $ ) Rent contributed by officer -0- -0- -0- Net (loss) from discontinued operations -0- -0- -0- ) ) Balance, December 31, 2007 $ $ $ ) $ ) Rent contributed by officer -0- -0- -0- Net (loss) from discontinued -0- -0- -0- (344,434 ) (344,434 ) operations Balance, December 31, 2008 $ $ $ (8,198,406 ) $ ) The accompanying notes are an integral part of these financial statements F - 6 Premiere Publishing Group, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Description of Business Premiere Publishing Group, Inc. (“Premiere”) was incorporated in Nevada on March 25, 2005. Premiere and its subsidiaries (collectively, the “Company”) have limited operations. Going Concern The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles, which contemplates continuation of the Company as a going concern. The Company incurred a net loss of $344,434 and $492,256 for the years ended December 31, 2009 and 2008, respectively, and as of December 31, 2008 the Company has an accumulated deficit of $8,198,406 and a working capital deficit of $3,186,998. Consequently, the aforementioned items raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to repay its substantial indebtedness, acquire an operating business and raise capital through equity and debt financing or other means on desirable terms. If the Company is unable to obtain additional funds when they are required or if the funds cannot be obtained on favorable terms, management may be required to, liquidate available assets, restructure the company or cease operations. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Discontinued Operations The Company discontinued all publishing activities, its sole business activity, during 2007. The net loss for the year ending December 31, 2009and the net loss for the year ending December 31, 2008 resulted in a total net loss from discontinued operations of $344,434 and $492,256 at December 31, 2009and 2008. Plan of Operations We have ceased all publishing operations, and our operations consist solely of attempting to preserve our status as a public company, seek to compromise our debt and identify a business combination with an operating company. We will use our limited resources to pay for our minimal operations and legal, accounting and professional services required to prepare and file our reports with the SEC. Our remaining resources, however, will be sufficient to sustain us as an inactive company for only the short-term. If we are unable to locate additional financing within the short-term, we will be forced to suspend all public reporting with the SEC and possibly liquidate. Our indebtedness is substantial which must be settled prior to undertaking an acquisition of an operating company. As of the date of this report, we have not settled any of our obligations and may unable to do so. Failure to settle these obligations may also require us to suspend current filing with the SEC and force us to liquidate. Our primary objective is to identify a suitable operating company with a view to achieving long-term growth. As of the date of this report, we have not identified a particular industry and have determined not to restrict our search for a target company to any specific business, industry or geographical location. As of the date of this report, we have not engaged in any specific discussions with any potential company regarding a transaction. In addition, although we have not developed any definitive criteria for evaluating a successful target. F - 7 Note 2 – Summary of Significant Accounting Policies Our financial statements are prepared in accordance with accounting principles generally accepted in the United States. The preparation of our financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, revenues and expenses. These estimates are based on information that is currently available to us and on various other assumptions that we believe to be reasonable under the circumstances. Actual results could vary significantly from those estimates under different assumptions and conditions. Critical accounting policies are defined as those significant accounting policies that are most critical to an understanding of a company’s financial condition and results of operation. We consider an accounting estimate or judgment to be critical if (i) it requires assumptions to be made that were uncertain at the time the estimate was made, and (ii) changes in the estimate or different estimates that could have been selected could have a material impact on our results of operations or financial condition. Principles of Consolidation The accompanying consolidated financial statements include all of the accounts of Premiere and its wholly owned subsidiary Poker Life LLC for all periods presented and include the accounts of Sobe Life LLC from the date of formation to the date of abandonment on September 23, 2007 All significant intercompany accounts and transactions have been eliminated. Equity-Based Compensation Arrangements The Company adopted SFAS No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123(R)”), on January 1, 2006, which requires the measurement and recognition of compensation expense for all share-based awards made to employees and directors, including employee stock options and shares issued through its employee stock purchase plan, based on estimated fair values. Prior to the adoption of SFAS 123(R), the Company accounted for stock-based compensation using the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees.” Under the intrinsic value method that was used to account for stock-based awards prior to January 1, 2006, which had been allowed under the original provision of SFAS 123, compensation expense is recorded on the date of grant if the current market price of the underlying stock exceeded the exercise price. Any compensation expense is recorded on a straight-line basis over the vesting period of the grant. The adoption of this standard had no impact to the Company’s financial position, results of the operations or cash flows as the Company’s previous stock-based compensation awards expired prior to January 1, 2006, and there have been no grants during the current year. See Note 9 for a description of the Company’s stock option plan. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and investments in money market funds. The Company considers all highly-liquid instruments with an original maturity of 90 days or less at the time of purchase to be cash equivalents. Trade Accounts Receivable Trade accounts receivable are stated at outstanding balances, less an allowance for doubtful accounts. The allowance for doubtful accounts is established through provisions charged against income. Accounts deemed to be uncollectible are charged against the allowance and subsequent recoveries, if any, are credited to the allowance. The allowance for doubtful accounts is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management’s periodic evaluation of the adequacy of the allowance is based on past experience, aging of the receivables, adverse situations that may affect a customer’s ability to pay, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires estimates that may be susceptible to significant change. Unpaid balances remaining after the stated payment terms are considered past due. Based upon such procedures management has determined that no allowance was required as of December 31, 2008. At December 31, 2007 the Company wrote off $87,113 of accounts which had not been collected. Equipment Property and equipment are stated at cost. Costs of replacements and major improvements are capitalized, and maintenance and repairs are charged to operations as incurred. Depreciation expense is provided primarily by the straight-line method over the estimated useful lives of the assets, five years for computer equipment, and ten years for office furnishings. Depreciation for the years ended December 31, 2009 and 2008 was $-0- and $7,200, respectively. At December 31, 2009 the equipment had been abandoned, and the remaining value of $41,633 was impaired during December 31, 2008. Capitalized Interest There was no capitalized interest during 2009 or 2008. F - 8 Revenue Recognition Revenues are recognized only when realized / realizable and earned, in accordance with GAAP. Advertising revenues are recognized when the underlying advertisements are published, defined as the issuer’s on-sale date. Barter advertising revenues and the offsetting expense are recognized at the fair value of the advertising as determined by similar cash transactions.Revenues from magazine subscriptions are deferred and recognized proportionately as products are delivered to subscribers.The Company had no revenues for the years ended December 31, 2009 or 2008. Advertising expenses Advertising costs are expensed when the advertising takes place. The total advertising expenses included in the consolidated statement of operations for the year ended December 31, 2009 and 2008 was $-0- and $-0-. Income Taxes The Company follows SFAS No. 109, Accounting for Income Taxes, which requires the use of the asset and liability method of accounting for deferred income taxes. Deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the tax bases of assets and liabilities and their reported amounts. Future tax benefits, including net operating loss carry-forwards, are recognized to the extent that realization of such benefits is more likely than not. Impairment or Disposal of Long-Lived Assets: In August 2001, FASB issued Statement No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS 144"). FAS144 clarifies the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to their estimated fair value based on the best information available. The Company has implemented FAS 144 for this fiscal year. Recently Issued Accounting Pronouncements The adoption of these accounting standards had the following impact on the Company’s statements of income and financial condition: · FASB ASC Topic 855, “Subsequent Events”. In May 2009, the FASB issued FASB ASC Topic 855, which establishes general standards of accounting and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. In particular, this Statement sets forth : (i) the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, (iii) the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This FASB ASC Topic should be applied to the accounting and disclosure of subsequent events. This FASB ASC Topic does not apply to subsequent events or transactions that are within the scope of other applicable accounting standards that provide different guidance on the accounting treatment for subsequent events or transactions. This FASB ASC Topic was effective for interim and annual periods ending after June 15, 2009, which was June 30, 2009 for the Corporation. The adoption of this Topic did not have a material impact on the Company’s financial statements and disclosures. · FASB ASC Topic 105, “The FASB Accounting Standard Codification and the Hierarchy of Generally Accepted Accounting Principles”. In June 2009, the FASB issued FASB ASC Topic 105, which became the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of this FASB ASC Topic, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-SEC accounting literature not included in the Codification will become non-authoritative. This FASB ASC Topic identify the sources of accounting principles and the framework for selecting the principles used in preparing the financial statements of nongovernmental entities that are presented in conformity with GAAP. Also, arranged these sources of GAAP in a hierarchy for users to apply accordingly. In other words, the GAAP hierarchy will be modified to include only two levels of GAAP: authoritative and non-authoritative. This FASB ASC Topic is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The adoption of this topic did not have a material impact on the Company’s disclosure of the financial statements F - 9 · FASB ASC Topic 320, “Recognition and Presentation of Other-Than-Temporary Impairments”. In April 2009, the FASB issued FASB ASC Topic 320 amends the other-than-temporary impairment guidance in GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements. This FASB ASC Topic does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities. The FASB ASC Topic shall be effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. Earlier adoption for periods ending before March 15, 2009, is not permitted. This FASB ASC Topic does not require disclosures for earlier periods presented for comparative purposes at initial adoption. In periods after initial adoption, this FASB ASC Topic requires comparative disclosures only for periods ending after initial adoption. The adoption of this Topic did not have a material impact on the Company’s financial statements and disclosures. The Company is evaluating the impact that the following recently issued accounting pronouncements may have on its financial statements and disclosures. · FASB ASC Topic 860, “Accounting for Transfer of Financial Asset”., In June 2009, the FASB issued additional guidance under FASB ASC Topic 860, “Accounting for Transfer and Servicing of Financial Assets and Extinguishment of Liabilities", which improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. The Board undertook this project to address (i) practices that have developed since the issuance of FASB ASC Topic 860, that are not consistent with the original intent and key requirements of that statement and (ii) concerns of financial statement users that many of the financial assets (and related obligations) that have been derecognized should continue to be reported in the financial statements of transferors. This additional guidance requires that a transferor recognize and initially measure at fair value all assets obtained (including a transferor’s beneficial interest) and liabilities incurred as a result of a transfer of financial assets accounted for as a sale. Enhanced disclosures are required to provide financial statement users with greater transparency about transfers of financial assets and a transferor’s continuing involvement with transferred financial assets. This additional guidance must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Earlier application is prohibited. This additional guidance must be applied to transfers occurring on or after the effective date. · FASB ASC Topic 810, “Variables Interest Entities”. In June 2009, the FASB issued FASB ASC Topic 810, which requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both of the following characteristics: (i)The power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (ii)The obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Additionally, an enterprise is required to assess whether it has an implicit financial responsibility to ensure that a variable interest entity operates as designed when determining whether it has the power to direct the activities of the variable interest entity that most significantly impact the entity’s economic performance. This FASB Topic requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity and eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity, which was based on determining which enterprise absorbs the majority of the entity’s expected losses, receives a majority of the entity’s expected residual returns, or both. This FASB ASC Topic shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. F - 10 · FASB ASC Topic 820, “Fair Value measurement and Disclosures”, an Accounting Standard Update. In September 2009, the FASB issued this Update to amendments to Subtopic 82010, “Fair Value Measurements and Disclosures”. Overall, for the fair value measurement of investments in certain entities that calculates net asset value per share (or its equivalent). The amendments in this Update permit, as a practical expedient, a reporting entity to measure the fair value of an investment that is within the scope of the amendments in this Update on the basis of the net asset value per share of the investment (or its equivalent) if the net asset value of the investment (or its equivalent) is calculated in a manner consistent with the measurement principles of Topic 946 as of the reporting entity’s measurement date, including measurement of all or substantially all of the underlying investments of the investee in accordance with Topic 820. The amendments in this Update also require disclosures by major category of investment about the attributes of investments within the scope of the amendments in this Update, such as the nature of any restrictions on the investor’s ability to redeem its investments at the measurement date, any unfunded commitments (for example, a contractual commitment by the investor to invest a specified amount of additional capital at a future date to fund investments that will be made by the investee), and the investment strategies of the investees. The major category of investment is required to be determined on the basis of the nature and risks of the investment in a manner consistent with the guidance for major security types in GAAP on investments in debt and equity securities in paragraph 320-10-50-lB. The disclosures are required for all investments within the scope of the amendments in this Update regardless of whether the fair value of the investment is measured using the practical expedient. The amendments in this Update apply to all reporting entities that hold an investment that is required or permitted to be measured or disclosed at fair value on a recurring or non recurring basis and, as of the reporting entity’s measurement date, if the investment meets certain criteria The amendments in this Update are effective for the interim and annual periods ending after December 15, 2009. Early application is permitted in financial statements for earlier interim and annual periods that have not been issued. · FASB ASC Topic 740, “Income Taxes”, an Accounting Standard Update. In September 2009, the FASB issued this Update to address the need for additional implementation guidance on accounting for uncertainty in income taxes. The guidance answers the following questions: (i) Is the income tax paid by the entity attributable to the entity or its owners? (ii) What constitutes a tax position for a pass-through entity or a tax-exempt not-for-profit entity? (iii) How should accounting for uncertainty in income taxes be applied when a group of related entities comprise both taxable and nontaxable entities? In addition, this Updated decided to eliminate the disclosures required by paragraph 740-10-50-15(a) through (b) for nonpublic entities. The implementation guidance will apply to financial statements of nongovernmental entities that are presented in conformity with GAAP. The disclosure amendments will apply only to nonpublic entities as defined in Section 740-10-20. For entities that are currently applying the standards for accounting for uncertainty in income taxes, the guidance and disclosure amendments are effective for financial statements issued for interim and annual periods ending after September 15, 2009. Use of Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F - 11 Fair Value of Financial Instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale. Quoted market prices, if available, are utilized as estimates of the fair values of financial instruments. Since no quoted market prices exist for certain of the Company’s financial instruments, the fair values of such instruments have been derived based on management’s assumptions, the estimated amount and timing of future cash flows and estimated discount rates. The estimation methods for individual classifications of financial instruments are described more fully below. Different assumptions could significantly affect these estimates. Accordingly, the net realizable values could be materially different from the estimates presented below. In addition, the estimates are only indicative of the value of individual financial instruments and should not be considered an indication of the fair value of the combined Company. Short-term Financial Instruments The carrying value of short-term financial instruments, including cash, restricted cash, trade accounts receivable, accounts payable, accrued expenses and short-term debt, approximates the fair value of these instruments. These financial instruments generally expose the Company to limited credit risk and have no stated maturities or have short-term maturities and carry interest rates that approximate market. The Company maintains cash balances at financial institutions that are insured by the FDIC up to $250,000. At December 31, 2009 the Company had no amounts in excess of the FDIC limit. Earnings (loss) per share In accordance with SFAS No. 128, “Earnings Per Share,” the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At December 31, 2007, potential dilutive securities were 1,989,990 warrants to purchase shares of common stock and convertible notes that are convertible into 546,141,187 shares of common stock. For the years ended December 31, 2009 and 2008, the Company incurred a net loss; therefore the effect of any dilutive securities would be anti-dilutive. Note 3 – Sobe Life LLC Involuntary Bankruptcy On September 20, 2007 three creditors of Sobe Life LLC (“Sobe”) filed a petition for involuntary bankruptcy with the United States Bankruptcy Court for the Southern District of New York Case No. 07-12963. Involuntary bankruptcy is a process where a court appointed trustee is empowered to liquidate the non-exempt property, if any, of the debtor and distribute the proceeds to the creditors of the debtor. The Company did not oppose the petition. As of the date of filing, Sobe had assets of $35,575, current liabilities of $505,890 and was jointly liable with Premiere on an additional $727,186 of current liabilities. Following the filing of the petition for involuntary bankruptcy, the Company has written off and abandoned its investment in Sobe. The financial statements for the year ended December 31, 2007 include $658,764 of gain realized on abandonment. Termination of Trump Licensing Agreement Sobe was the publisher of the “Trump Magazine,” of which it ceased publication following the winter edition. On August 31, 2007 Trump World Publications, LLC and Mr. Donald Trump (“Trump”) terminated their publishing and licensee agreements with Sobe. On the date of termination, Sobe owed Trump $270,000 of unpaid license fees. Note 4 – Capital Stock Common Stock As of December 31, 2009, the Company has 54,246,846 shares of its $0.001 par value common stock issued and outstanding. F - 12 Warrants As of December 31, 2009 the Company had the following warrants for the purchase of shares of common stock issued and outstanding: Warrants Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding, December 31, 2008 $ $
